 1   Shuman Sohrn
     Email: sohrns@sec.gov
 2   Marsha C. Massey
     masseym@sec.gov
 3   Division of Enforcement
     Securities and Exchange Commission
 4   100 F Street NE, Mail Stop 5628
     Washington, D.C. 20549
 5   Telephone: (202) 551-8472
     Facsimile: (202) 304-1469
 6
     Attorneys for United States Securities and Exchange Commission
 7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10
     UNITED STATES SECURITIES AND                        Case No.: 2:05-cv-00531-MMD-GWF
11   EXCHANGE COMMISSION,

12                 Plaintiff,
                                                         Honorable Miranda Du
13                    vs.
                                                         ORDER ON MOTIONS HEARD AT
14                                                       THE MAY 2, 2019 HEARING [DOCS.
     EXOTICS.COM, INC., et al.,                          574, 583, and 591]
15
                   Defendants.
16
17          This matter came to be heard on: (1) Plaintiff, United States Securities and Exchange
18   Commission’s (“Commission” or “SEC”) Motion to Enforce Order (the “Motion to Enforce”
19
     [Doc. 574]); (2) the Commission’s Application for Disposition Order (the “Disposition Motion”
20
     [Doc. 583]); and (3) Defendant Gary Thomas’s (“Defendant” or “Thomas”) Motion to Modify
21
     Payment Plan (the “Motion to Modify” [Doc. 591]), and this Court having considered the
22
23   motions and the responses thereto, as well as arguments presented at the hearing held on May 2,

24   2019 (the “Hearing” [Doc. 595]), finds and orders as follows:
25                                   Motion to Enforce [Doc. 574]
26
            1.      The Court finds that, at all relevant times, Defendant Thomas has been and
27
     remains subject to this Court’s Order dated October 23, 2017 (the “Second Payment Plan Order”
28

                                                    1
 1   [Doc. 544]) and the Order Holding Thomas in Civil Contempt dated August 23, 2018 (the
 2   “Second Contempt Order” [Doc. 569]).
 3
            2.      The Court further finds that Defendant Thomas remains in contempt of this
 4
     Court’s orders pursuant to, inter alia, the Second Contempt Order.
 5
            3.      The Court further finds that Defendant Thomas is in breach of the Second
 6
 7   Payment Plan Order and the Second Contempt Order by failing to make the ordered $5,000.00

 8   monthly installment payments due on the first day of each month. Specifically, the Court finds

 9   that Defendant Thomas failed to make the $5,000 monthly payments to the Commission that
10   were due October 1, 2018, November 1, 2018, December 1, 2018, January 1, 2018, February 1,
11
     2018, April 1, 2018, and May 1, 2018, despite having the ability to make these payments.
12
            4.      Based on these findings, and the other reasons placed on the record by the Court
13
     at the Hearing, the Commission’s Motion to Enforce [Doc. 574] is GRANTED.
14
15          5.      Defendant Thomas is ORDERED and DIRECTED (a) to continue making timely

16   monthly $5,000 payments to the Commission, as ordered by the Second Payment Plan Order and

17   the Second Contempt Order, and (b) to cure his payment defaults for the payments due October
18   1, 2018, November 1, 2018, December 1, 2018, January 1, 2018, February 1, 2018, April 1,
19
     2018, and May 1, 2018. Accordingly, Defendant Thomas is ORDERED and DIRECTED to
20
     make the following payments to the Commission to cure his defaults and purge himself of
21
     contempt: (a) $20,000.00 due June 3, 2019; (b) $20,000.00 due July 1, 2019; and (c) $5,000.00
22
23   due on the first day of each month beginning with July 1, 2019 and continuing each subsequent

24   month until Defendant Thomas’s Judgment [Doc. 86] is satisfied in full.
25          6.      Defendant Thomas is ORDERED and DIRECTED to provide proof of each
26
     payment made to counsel for the Commission within three (3) days of each payment. Such proof
27
     may be provided to Commission’s counsel via electronic mail.
28

                                                    2
 1           7.       Defendant Thomas is ORDERED and DIRECTED to appear personally at all
 2   future hearings in this case.
 3
             8.       Because Defendant Thomas remains in contempt of this Court’s orders, it is
 4
     hereby ORDERED that Defendant Thomas’s failure to comply with any of the provisions set
 5
     forth in this Order will result in the Court immediately ordering the incarceration of Defendant
 6
 7   Thomas until he complies with all terms of this Order.              Should Defendant Thomas be

 8   incarcerated for civil contempt of this Courts orders, within seven (7) days of his incarceration,

 9   the Court will hold a hearing to evaluate Defendant Thomas’s ability to purge his contempt or to
10   establish his inability to do so.
11
                                         Disposition Motion [Doc. 583]
12
             9.       Because this Court finds that Heymar Irrevocable Trust is an alter ego and/or
13
     nominee of Defendant Thomas, and for the reasons set forth at the Hearing, the Commission’s
14
15   Disposition Motion has been GRANTED in all respects. See Doc. 596.

16                                       Motion to Modify [Doc. 591]

17           10.      Because Defendant Thomas offered no evidence supporting his Motion to
18   Modify, and has failed to establish his inability to comply with the Court’s orders, the Motion to
19
     Modify is DENIED.
20
             11.      It is further ORDERED that this Court shall retain jurisdiction of this matter for
21
     all purposes.
22
23           SO ORDERED:

24
            May 22
     Dated: ___________ ____, 2019
25                                                         Honorable Miranda Du
26                                                         United States District Court Judge

27
28

                                                       3
